DETAILED ACTION
The present application is examined under the pre-AIA  first to invent provisions. 
Applicant’s RCE filed 4/16/2021 is acknowledged.
Claims 1, 6, 11, 14, and 15 have been amended.  (Note: status identifier for claim 15 is incorrectly listed as “Original”)
Claims 2, 7, and 12 have been cancelled.
Terminal Disclaimers against USP 8917660, 9712294, and 10116421 are acknowledged/approved, previous Double Patenting rejections are withdrawn.
Claims 1, 3-6, 8-11, and 13-15 remain pending.

Allowable Subject Matter
Claims 1, 3-6, 8-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The present amendments distinguish from the previous rejection combination of Stanwood and Liu given the specific information included for each of the assignment information of first and second plurality of downlink OFDM signals, as now claimed.  See PTO-413.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477